Citation Nr: 1105789	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) from September 
30, 2004 to April 30, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This claim was previously returned by the 
Board in August 2007 and March 2009 for additional evidentiary 
development.  Subsequently, the Board denied this claim in an 
August 2009 decision.  A Joint Motion for Remand was granted by 
the United States Court of Appeals for Veterans Claims (Court) in 
July 2010, remanding this issue back to the Board for 
consideration of staged ratings from September 2004 through April 
2009.  

As an introductory matter, the Board notes that all parties 
agreed during the July 2010 Joint Motion for Remand that the 
Veteran was not entitled to a disability evaluation in excess of 
30 percent prior to September 2004 and subsequent to April 2009.  
Since there remain no allegations of error of fact or law for 
appellate consideration regarding these time periods, the Board 
will not review these issues.  


FINDINGS OF FACT

1.  From September 30, 2004 to December 27, 2008, the Veteran's 
PTSD was manifested by reduced reliability and productivity, but 
was not productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood. 

2.  As of December 28, 2008, the Veteran's PTSD was manifested by 
occasional decreases in work efficiency and intermittent periods 
of inability to perform occupational tasks, but was not 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent for 
PTSD from September 30, 2004, to December 27, 2008 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159. 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability evaluation in excess of 
30 percent for PTSD from December 28, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159. 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In this regard, the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required for 
this claim.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and in 
July 2004 and April 2009, he was afforded formal VA examinations.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As 
such, the Board has considered all of the evidence of record.  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following 
ratings for psychiatric disabilities:  

A 30 percent evaluation is provided for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating is warranted if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating contemplates occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work like setting); inability to establish and 
maintain effective relationships. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging from 1 to 10 illustrates persistent 
danger of severely hurting self or others (e.g., 
recurrent violence) or persistent inability to 
maintain minimal personal hygiene or serious suicidal 
act with clear expectation of death.  

Scores ranging from 41 to 50 illustrate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school 
functioning.  

Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

Relevant Facts

The Veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected 
PTSD.  In July 2010, the Court remanded the Veteran's claim back 
to the Board for consideration of whether the Veteran is entitled 
to an increased disability evaluation for the time period between 
September 2004 and April 2009.  All parties agreed that the 
Veteran was not entitled to a disability evaluation in excess of 
30 percent prior to September 2004 and subsequent to April 2009.  
Therefore, these time periods will not be considered by the 
Board.  

For historical purposes, the Veteran was granted entitlement to 
service connection for PTSD in an August 2004 rating decision.  A 
30 percent disability rating was assigned, effective as of March 
26, 2004.  VA received a timely Notice of Disagreement to this 
decision in October 2004, and the Veteran appealed the assigned 
rating to the Board in February 2005.  

The record contains a private medical record from a psychologist 
with the initials W.P.K., dated September 2004.  According to Dr. 
K, the Veteran had decreased productivity and functioning due to 
his PTSD symptoms.  It was noted that his emotional affect had 
been blunted by his service in Vietnam and that he did not allow 
his emotions to be shown due to mistrust.  It was also noted that 
he had difficulties while employed due to rage reactions when 
following commands or orders.  The psychiatrist also concluded 
that the Veteran's concentration level and short-term memory were 
impaired.  Dr. K also felt that the Veteran experienced severe 
disturbances of motivation and mood due to his PTSD, as well as 
difficulty in establishing and maintaining effective social 
relationships.  This was believed to be due to his inability to 
get emotionally close to anyone.  Dr. K opined that the Veteran's 
PTSD was 70 percent disabling.  

The record contains another statement from Dr. K dated September 
2008.  Dr. K noted that the Veteran continued to experience 
moderate to severe symptoms related to his PTSD.  These included 
daily sleep problems with nightmares and panic attacks.  It was 
also noted that he continued to suffer from intrusive memories 
associated with survival guilt.  Dr. K also felt that the Veteran 
suffered from problems with interpersonal relationships and 
personal intimacy due to his difficulty feeling his emotions.  It 
was also noted that the Veteran could not work with people for 
fear of the mistakes of others, and Dr. K opined that the Veteran 
was unemployable due to his mistrust of others.  Dr. K concluded 
that the Veteran's GAF score was no greater than 50, and at 
times, it would drop below 50 due to environmental stressors. 

The Veteran was seen by VA on December 28, 2008 for a psychology 
consultation. The Veteran was noted to be casually dressed with 
hygiene intact.  The Veteran was oriented in all spheres with no 
evidence of audio or visual hallucinations.  The Veteran's speech 
was deemed to be coherent and goal-directed and his affect was 
appropriate for content.  The Veteran denied suicidal or 
homicidal ideations.  The Veteran did endorse some periods of 
sadness, but he denied any depressed mood that lasted much of the 
day.  

The Veteran was also treated for his psychiatric symptomatology 
by VA on an outpatient basis in January 2009.  The Veteran 
reported that he thought about being in Vietnam almost every day, 
causing him to get a little sweaty and warm.  He also reported 
about three to four hours of sleep per night.  The Veteran 
indicated that he did not like to be around crowds, but that he 
generally got along with others.  Examination revealed the 
Veteran to be fully oriented with normal attention and 
concentration.  The Veteran's memory seemed to be intact and he 
was noted to be adequately groomed and dressed appropriately.  
His mood was described as euthymic and his affect as blunted and 
constricted.  Speech was normal, and the Veteran denied any 
preoccupations or hallucinations.  The Veteran's judgment was 
found to be good.  The Veteran denied depressive symptoms as well 
as suicidal or homicidal ideation.  The Veteran reported that 
poor sleep and nightmares were his most disturbing symptoms.  The 
Veteran was diagnosed with PTSD and was noted to have a GAF score 
of 55 to 65 over the past year.  A GAF score of 55 to 60 was 
noted upon evaluation in March 2009 and it was noted that the 
Veteran's goals were to train in massage therapy and get a job.  

The Veteran was afforded a VA examination for his PTSD in April 
2009.  It was noted that the Veteran had a live in girlfriend for 
the past 5 years and that their relationship was positive.  The 
Veteran also reported positive relationships with his three adult 
children.  The Veteran also reported having two military friends 
whom he stayed in contact with on the phone.  The Veteran denied 
a history of suicide attempts or violence.  Examination revealed 
the Veteran to be neatly groomed and appropriately dressed.  The 
Veteran's speech was unremarkable and his affect was normal. The 
Veteran described his mood as "OK."  The Veteran was found to 
be fully oriented to person, time and place, and his thought 
processes and content were deemed to be unremarkable.  The 
Veteran denied any delusions or hallucinations, and there was no 
indication of obsessive/ritualistic behavior or panic attacks.  
The Veteran's impulse control was deemed to be fair, and it was 
noted that the Veteran's judgment was intact as he understood the 
outcome of his behavior.  The Veteran's memory was also deemed to 
be normal.  

The examiner diagnosed the Veteran with PTSD, and concluded that 
he suffered from recurrent and intrusive distressing 
recollections of his time in service.  He also suffered from 
impaired sleep, irritability, hypervigilance, and an exaggerated 
startle response.  The examiner concluded that the Veteran's 
current GAF score was 60.  The examiner concluded that the 
Veteran suffered from occasional decreases in work efficiency, 
but that he did not suffer from reduced reliability and 
productivity, deficiencies in areas such as family relations, 
work or judgment, and there was not total occupational 
impairment.  

The record contains an additional letter from Dr. K dated July 
2009. It was noted that the Veteran continued to have many 
intrusive memories and difficulties with sleep. Dr. K also 
indicated that the Veteran continued to mistrust most people and 
that he was unable to get close to anyone except for his 
immediate family.  He also maintained a high level of 
hypervigilance and preferred to stay to himself and avoid crowds.  
Dr. K again concluded that the Veteran was entitled to a 
disability evaluation of 70 percent, and that his GAF score had 
not exceeded 50.  

The record also contains a VA psychiatric consultation from 
September 2009.  The Veteran's symptoms were described as 
insomnia, nightmares, flashbacks, irritability, and avoidance of 
crowds and nightmares.  The examining physician felt that the 
Veteran's overall prognosis was good as long as he continued to 
follow his treatment.  A November 2009 record notes that the 
Veteran's PTSD symptoms had worsened since a break in at his 
home.  However, the examiner continued to express that the 
Veteran's prognosis was good as treatment continued.  

Dr. K submitted another letter dated November 2009.  In this 
letter, Dr. K expressed his disapproval of the method in which VA 
rates PTSD claims.  Dr. K expressed his opinion that the Veteran 
should be evaluated based on his PTSD symptoms, rather than on 
those of a psychotic or neurotic diagnosis.  Dr. K indicated that 
these included sleep impairment, nightmares, severe mistrust of 
others, survival guilt, and social isolation.  Dr. K again 
expressed his belief that a 70 percent disability rating was 
appropriate and that the Veteran's GAF had not exceeded 50.  Dr. 
K submitted an additional letter in November 2010, indicating 
that the Veteran was unemployable due to his PTSD.  

Evaluation between September 30, 2004 to December 27, 2008

Having considered all of the above evidence, the Board concludes 
that the Veteran is entitled to a disability evaluation of 50 
percent from September 30, 2004 to December 27, 2008.  A 50 
percent rating is warranted if a psychiatric disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

According to Dr. K's September 2004 letter to VA, the Veteran had 
reduced reliability and productivity due to such symptoms as 
severe disturbances of motivation and mood and difficulty in 
establishing and maintaining effective relationships.  
Subsequently, in a September 2008 statement, Dr. K opined that 
the Veteran had problems with interpersonal relationships due to 
emotional problems and that he had occupational impairment in 
that he could not work with people for fear of their mistakes.  A 
GAF score of 50 was also assigned by Dr. K at this time, which is 
illustrative of serious impairment in social, occupational or 
school functioning.  There is no other medical evidence of record 
to call into question the findings of Dr. K, or, any additional 
evidence suggesting an improvement in the Veteran's PTSD until 
December 28, 2008.  Therefore, when affording the Veteran the 
full benefit of the doubt, the evidence demonstrates that the 
Veteran is entitled to a 50 percent disability rating from 
September 30, 2004 through December 27, 2008.  

However, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to a disability evaluation in 
excess of 50 percent from September 30, 2004 to December 27, 
2008.  A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

The preponderance of the evidence of record does not suggest that 
the Veteran suffered from deficiencies in most areas of his life, 
including work, family relations, judgment, thinking or mood 
during this time period.  Dr. K also did not suggest that the 
Veteran suffered from symptomatology such as suicidal ideation, 
obsessional rituals, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, or an 
inability to establish and maintain effective relationships.  In 
fact, Dr. K indicated that the Veteran merely had "difficulty" 
in establishing and maintaining effective relationships.  Also, 
as noted in the April 2009 VA examination discussed in the 
previous section, the Veteran had a live in girlfriend for the 
past 5 years, demonstrating that he was capable of maintaining an 
effective relationship between September 2004 and December 2008.  
As such, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to a disability rating of 70 
percent at any time during the pendency of his claim.  

The Board recognizes that Dr. K has expressed an opinion that the 
Veteran's PTSD is 70 percent disabling.  In support of this 
opinion, Dr. K opined that the Veteran was unemployable due to 
his PTSD and mistrust of others, and, that he suffered from 
impulse control problems when he was employed due to rage 
reactions.  However, while the Board has considered this opinion, 
it does not find it to be decisive.  A 70 percent disability 
rating is meant to compensate a Veteran with significant 
impairment, including deficiencies in family relations, judgment, 
thinking and mood.  The evidence of record simply does not 
support a finding that the Veteran suffers from said 
symptomatology.  Furthermore, while Dr. K was under the 
impression that the Veteran was totally unemployable, it was only 
noted that he could not work around other people.  This alone is 
not sufficient evidence of total unemployability.  Therefore, Dr. 
K's opinion does not demonstrate entitlement to a disability 
evaluation of 70 percent.

The Board further notes that Dr. K assigned the Veteran a GAF 
score of 50 at this time, which is illustrative of serious 
impairment in social, occupational or school functioning.  
However, the assignment of a 50 percent disability evaluation 
demonstrates that the Veteran suffers from serious impairment, 
including disturbances of motivation and mood and difficulties in 
maintaining effective relationships.  As such, the GAF score of 
50 does not, in and of itself, demonstrate entitlement to a 
higher disability evaluation.  

Finally, the Board has considered the lay evidence of record in 
reaching the above decision.  According to a letter dated March 
2007 from an acquaintance describing the Veteran's symptoms, the 
Veteran could sleep for the first few hours of the night, but he 
would still dream and have outbursts in his sleep.  However, a 50 
percent disability evaluation fully compensates a Veteran with 
chronic sleep impairment.  See 38 C.F.R. § 4.130.  

The Veteran also testified in a March 2007 hearing that the 
primary effect of his PTSD was nightmares and sleeplessness.  He 
also reported preoccupation and flashbacks regarding events in 
Vietnam.  The Veteran also reported occasional panic attacks and 
problems being in large groups.  Finally, the Veteran reported 
that he left his job because he could no longer deal with the 
stresses of being around people and that he had difficulty in 
establishing effective relationships.  While the Board has 
considered this testimony, it does not demonstrate that the 
Veteran is entitled to a disability evaluation in excess of 50 
percent as of this time.  A 50 percent disability evaluation is 
meant to compensate a Veteran with chronic sleep impairment, 
anxiety, panic attacks, and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to a disability 
evaluation of 50 percent for his service-connected PTSD from 
September 30, 2004 to December 27, 2008.  

Evaluation as of December 28, 2008

The preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
30 percent as of December 28, 2008.  On this date, the Veteran 
was seen by VA for a psychology consultation.  At this time, the 
Veteran denied symptoms of depression, anxiety or chronic worry.  
There were also no symptoms or history to suggest panic or mania.  
It was also noted that the Veteran lived with his girlfriend and 
that he had three children with whom he had good relationships.  
The Veteran endorsed symptoms of disturbing dreams, avoidance 
behavior, sleep disturbance, repeating thoughts, emotional 
disturbance related to memories, physical reactions, 
foreshortened future, numb and distance from others, 
irritability, and hypervigilance.  These symptoms are considered 
in a 30 percent disability evaluation.  

The above conclusion is also supported by a January 2009 VA 
psychiatric consultation.  The Veteran reported that he generally 
got along with others and he again denied depressive symptoms.  
He also reported that he hoped to train in massage therapy and 
get a job.  His judgment was also found to be good, and the 
examiner concluded that the Veteran exhibited GAF scores of 55 to 
65 over the past year, which are illustrative of more moderate 
symptoms or mild symptoms with some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
The Veteran also reported a positive relationship with his 
girlfriend of 5 years during his April 2009 VA examination and he 
described his mood as good.  The VA examiner also concluded that 
the Veteran suffered from occasional decreases in work 
efficiency, but that he did not suffer from reduced reliability 
and productivity, deficiencies in areas such as family relations, 
work or judgment.  It was also noted that he did not suffer from 
total occupational impairment.  Therefore, the preponderance of 
the evidence of record demonstrates that the Veteran's 
symptomatology is more appropriately rated as 30 percent 
disabling as of December 28, 2008.  

The Board notes that additional letters regarding the Veteran's 
symptomatology were received from Dr. K in July 2009 and November 
2010.  However, these statements do not demonstrate that the 
Veteran's PTSD did not improve as of December 28, 2008.  Dr. K 
indicated that the Veteran simply was not able to get close to 
anyone except for his immediate family and that he was 
unemployable.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
the present case, Dr. K's assertions are not supported by the 
evidence of record.  The Veteran himself has indicated on a 
number of occasions that he has two military friends which he 
stayed in contact with on a regular basis.  The Veteran also 
reported in January 2009 that he got along with others.  The 
Veteran also indicated at this time that he was hoping to train 
in massage therapy and get a job.  This evidence does not suggest 
that the Veteran is in fact unemployable, or, that he suffers 
from such a significant degree of social impairment.  

Dr. K also noted that the Veteran had GAF scores of no higher 
than 50 in the above mentioned letters.  While relevant in 
determining the proper disability evaluation, GAF scores alone 
are not controlling - the Board must look to the actual 
symptomatology.  Scores ranging from 41 to 50 illustrate serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  In the present case, there 
is no evidence of serious symptomatology such as suicidal 
ideation or severe obsessional rituals.  In addition, the Veteran 
had been in a relationship for at least 5 years at the time of 
these letters, he maintained a good relationship with his 
children, and he had some friends from his military service.  The 
Veteran also indicated a desire to pursue a new career path.  
This evidence does not support Dr. K's assignment of a GAF score 
of 50, and as such, the Board does not find this assigned score 
to be controlling.  

Dr. K submitted an additional letter dated November 2009 in which 
he expressed his disagreement with the way in which VA rates PTSD 
claims.  However, this opinion is not relevant to the Veteran's 
claim.  The Board is statutorily bound to apply the rating 
criteria outlined in 38 C.F.R. Part 4.  Dr. K's disagreement with 
these criteria does not alter the Board's duty.  

The Board has also considered the lay testimony submitted in 
support of the Veteran's claim.  In a letter received by VA in 
August 2009, an individual with the initials S.B. indicated that 
she and the Veteran attended one of his grandson's birthday 
parties at Disney.  However, due to the crowds and noise, the 
Veteran became very agitated and nervous and they had to leave 
the party and go somewhere quiet.  She also described the 
Veteran's sleep impairment, noting that he would thrash around 
and make noise.  However, while the Board is sympathetic of this 
situation, it does not demonstrate entitlement to a disability 
evaluation in excess of 30 percent.  A 30 percent disability 
rating is meant to compensate a Veteran with symptoms of anxiety, 
panic attacks, and chronic sleep impairment.  See 38 C.F.R. 
§ 4.130.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford 
justice in exceptional situations, an extraschedular rating can 
be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's PTSD has resulted in chronic sleep impairment, 
anxiety, panic attacks, depressed mood and varying degrees of 
occupational and social impairment.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Furthermore, there is no evidence to 
suggest that the Veteran has suffered interference with 
employment above and beyond that considered by the rating 
criteria, or, frequent periods of hospitalization because of this 
specific disability.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

In summary, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
evaluation in excess of 30 percent as of December 28, 2008.  As 
such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  However, when affording the Veteran 
the full benefit of the doubt, the Board finds that he is 
entitled to a staged rating of 50 percent for the period from 
September 30, 2004, to December 27, 2008.  Staged ratings are 
appropriate in this case since there are factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Finally, the issues of entitlement to a disability 
evaluation in excess of 30 percent for PTSD, prior to September 
30, 2004 and subsequent to April 30, 2009, are no longer in 
dispute, as both parties agreed in the July 2010 Joint Motion for 
Remand that a higher disability rating is not warranted as of 
these times.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a disability evaluation of 50 percent for PTSD, from 
September 30, 2004 to December 27, 2008, is granted.  

A disability evaluation in excess of 30 percent for PTSD from 
December 28, 2008 is denied.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


